ON MOTION FOR REHEARING AND CLARIFICATION

The former husband’s motion for rehearing and clarification is granted. This opinion is hereby substituted for the panel opinion filed November 8,1995:
This is an appeal by the former husband from a non-final order approving a report of a general master on a post dissolution motion for contempt and enforcement of final judgment and marital settlement agreement filed by the former wife. First, we reverse the order under review insofar as it approved the findings in the general master’s report that the accrued child support arrearage was $29,234.00 as of June 1, 1993, and that the former husband owed the former wife $1,778.99 in unpaid medical expenses, where there was no competent substantial evidence to support the same. At most, the evidence adduced before the general master showed the child support arrearage to be only $18,-550.00 as of June 1, 1993 and the unpaid medical expenses to be $1,032.73.
The former husband correctly points out that in the order under review, he was improperly assessed $5,405.00 as 1990-91 school tuition charges for the minor child where the former wife has conceded that he has already paid the same. Further, the former husband also correctly asserts that the order fails to properly credit him for an additional payment in the amount of $1,000.00 made to the school in 1990. Thus, the highest tuition arrearage owed by the former husband which can be supported by competent substantial evidence is $10,075.12.
We find no merit to the remaining challenges made by the former husband.
Reversed and remanded in part for proceedings consistent herewith and affirmed in part.